Citation Nr: 0621261	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bacterial 
rhinitis.

2.  Entitlement to service connection for Wegener's 
granulomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active military duty from August 1985 
to January 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claims.

The veteran testified before the undersigned at a hearing 
conducted in June 2004.  A transcript of that hearing has 
been associated with the claims folder.

This case was previously before the Board in April 2005, at 
which time it was remanded for additional development to 
include providing additional notification and obtaining a new 
VA medical opinion which addressed the nature and etiology of 
the claimed disabilities.  As detailed below, the veteran was 
provided additional notice in May and July 2005, and the 
requested medical opinion was obtained in August 2005.  
Therefore, the Board finds that the remand directives have 
been substantially complied with, and that a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

As an additional matter, the Board observes that at the time 
of the April 2005 remand it was noted that the veteran had 
raised the issue of entitlement to service connection for 
chronic sinusitis at his June 2004 hearing, and it was 
referred to the RO for appropriate action.  Inasmuch as the 
documents assembled for the Board's review do not indicate 
any action was taken on this claim, it is once again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
reflects that the veteran has allergic rhinitis, not chronic 
bacterial rhinitis.

3.  The medical and other evidence of record reveals that the 
veteran's allergic rhinitis clearly and unmistakably 
preexisted service, and was not aggravated therein.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's Wegener's granulomatosis 
was incurred or aggravated by his active service.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's allergic rhinitis and/or 
Wegener's granulomatosis was caused or aggravated by his 
service-connected bronchial asthma.


CONCLUSION OF LAW

Service connection is not warranted for chronic rhinitis or 
Wegener's granulomatosis.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the veteran was sent 
notification prior to the initial adjudication of his claims 
by correspondence dated in May 2001, which is clearly prior 
to the July 2001 rating decision that is the subject of this 
appeal.  He was also sent additional correspondence in May 
and July 2005 in accord with the Board's remand directives.  
In sum, the correspondence sent to the veteran by the RO 
addressed the requirements for the establishment of service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, there does not appear to be any 
allegation by or on behalf of the veteran that he has 
received inadequate notice, and/or has been prejudiced by the 
order of the events in this case.  In fact, the veteran has 
actively participated in the adjudication of his claims, to 
include testimony at the June 2004 hearing.  See Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.").

The Board acknowledges that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, it does 
not appear that such information was provided to the veteran 
regarding his appellate claims.  However, for the reasons 
stated below, the Board finds that he is not entitled to a 
grant of service connection for either chronic bacterial 
rhinitis or Wegener's granulomatosis.  Therefore, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Conway, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the June 2004 Board hearing.  Further, as 
detailed below, he has been accorded VA medical examinations 
in conjunction with this case.  Accordingly, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The veteran testified that he when he filed his original 
claim, he was actually seeking service connection for chronic 
sinusitis, not rhinitis.  In any event, he testified that he 
did not experience chronic sinusitis or rhinitis prior to 
service, although he acknowledged sinus problems when he had 
colds prior to service.  He also testified that he was 
treated for sinusitis and rhinitis during active service, and 
that this may have been the precursor to his Wegener's 
granulomatosis.  Further, it was indicated that the Wegener's 
granulomatosis might be due to Epstein-Barr virus which 
required hospitalization treatment in 1993.  He acknowledged 
that he was first diagnosed with the Wegener's granulomatosis 
after his separation from service.



I.  Rhinitis

Initially, the Board notes that the preponderance of the 
competent medical evidence is against a finding that the 
veteran currently has chronic bacterial rhinitis.  For 
example, the August 2005 VA medical opinion determined, based 
upon review of the veteran's claims folder, that he had 
allergic rhinitis, and that there was no indication of 
bacterial rhinitis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  Therefore, service connection 
cannot be established for chronic bacterial rhinitis.

As to whether service connection can be established for the 
diagnosed allergic rhinitis, the Board notes that the veteran 
was treated for congestion and diagnosed with allergic 
rhinitis while on active duty.  For example, service medical 
records dated in December 1986 show an assessment of sinus 
congestion/drainage; records dated in July 1987 show an 
assessment of congestion maxillary sinus; records dated in 
December 1987 show an assessment of upper respiratory 
infection; and records dated in August 1993 note a 3 to 4 
year history of seasonal allergic rhinitis, and included an 
impression of allergic rhinitis, including allergies to cat, 
dust mites.  He also reported that he had experienced 
sinusitis and hay fever, among other things, on an April 1994 
Report of Medical History.  The physician's summary section 
of this Report attributed these complaints to seasonal 
allergic rhinitis, not considered disabling (NCD).  
Nevertheless, no chronic disability appears to have been 
diagnosed on the service examinations.

The Board further notes that the August 2005 VA medical 
opinion concluded that, based on the records, it was likely 
that the veteran had allergic rhinitis prior to entry into 
military service, and that his symptoms appeared to have 
become more pronounced during his Gulf War rotation, which 
might be related to exposure to specific environmental 
allergens in that environment.  However, there was no 
indication that the veteran's rhinitis had been permanently 
increased in severity due to his military service.

Under the law, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

Here, the veteran's allergic rhinitis was not noted at the 
time of his April 1985 enlistment examination, nor did he 
indicate any such condition on the concurrent Report of 
Medical History.  VA's General Counsel has held that, in such 
circumstances, to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

In the instant case, the only medical opinion evidence 
regarding the genesis and potential aggravation of the 
veteran's allergic rhinitis is that of the August 2005 VA 
medical opinion.  As detailed above, this opinion concluded 
that it preexisted service and was not aggravated therein.  
Further, this opinion was based on a thorough review of the 
medical evidence contained in the claims folder.  No contrary 
medical opinion appears to be of record.  Granted, a March 
2003 VA examination indicated that the possible allergenic 
triggers which occurred during service may be associated with 
his sinus infections, but as noted in the Introduction the 
issue of service connection for sinusitis is a separate and 
distinct claim which has been referred to the RO for 
appropriate action.  Thus, the facts of this case are in 
accord with Harris v. West, 203 F.3d 1347 (2000), which held 
that rebuttal evidence may consist of a medical 
professional's after-the-fact opinion regarding the probable 
onset of the disease or condition, if it leads clearly and 
unmistakably to the conclusion that the injury or disease 
existed before the veteran entered the service.  Based on the 
foregoing, the Board concludes that the medical and other 
evidence of record reveals that the veteran's allergic 
rhinitis clearly and unmistakably preexisted service, and was 
not aggravated therein.

For these reasons, the Board finds that service connection is 
not warranted for rhinitis as directly related to active 
service.

II.  Wegener's Granulomatosis

In this case, a thorough review of the veteran's service 
medical records reveals no diagnosis of Wegener's 
granulomatosis during active service, nor does the veteran 
contain otherwise.  As noted above, he acknowledged at his 
hearing that the disability was first diagnosed after 
service, although he has contended that it is related to his 
in-service treatment for cold-like symptoms and/or the 
Epstein-Barr virus.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective findings in the competent medical evidence of the 
Wegener's granulomatosis is itself evidence which tends to 
show that the disability did not have its onset in service or 
for many years thereafter.

The Board acknowledges, as detailed in the adjudication of 
the rhinitis claim, that the veteran's service medical 
records do reflect treatment for cold symptoms.  Further, 
these records also confirm treatment for Epstein-Barr Virus 
encephalitis in 1993.  The evidence of record includes 
various medical opinions addressing the contended causal 
relationship between the veteran's current Wegener's 
granulomatosis and his active service.  For example, a 
February 2003 VA respiratory examination opined that the 
exact etiology of Wegener's granulomatosis was unknown and 
believed to be idiopathic.  It was noted that a direct 
correlation to Epstein-Barr virus could not be made.  
However, the record reflects that the examiner did not have 
access to the claims folder. 

A subsequent March 2003 VA examination noted the veteran's 
service history of Epstein-Barr virus infection and the 
development of allergic triggers.  The examiner also noted a 
recent history of severe sinus infections and Wegener's 
granulomatosis, and that medical literature submitted by the 
veteran indicating a connection between Epstein-Barr virus 
and Wegener's granulomatosis.  As mentioned above, the 
examiner commented that the allergenic triggers occurred 
during service may be associated with his sinus infections.  
However, the examiner failed to clarify whether a positive 
link was present between his Epstein-Barr virus in service 
and his current Wegener's granulomatosis, instead focusing on 
her (the examiner's) inability to discount the possibility 
that he would have developed Wegener's granulomatosis whether 
or not he had served in the military or had an Epstein-Barr 
virus infection.

In a September 2003 supplemental opinion to the March 2003 
examination report, it was noted that the veteran had a 
medical history of bacterial rhinitis and recurrent 
sinusitis.  In addition, the veteran's history of possible 
Epstein-Barr virus in service was noted.  It was opined that 
it was at least as likely as not that the veteran would have 
developed Wegener's granulomatosis without having been in the 
military, even though the Epstein-Barr virus infection may 
have contributed to the disease.

In a November 2003 supplemental opinion it was noted that it 
was not at least as likely as not that Wegener's 
granulomatosis was first diagnosed or manifested in service.

In the April 2005 remand, the Board found that the 
aforementioned opinions were unsatisfactory for purposes of 
adjudicating the veteran's service connection claims as they 
failed to properly address all avenues of entitlement, and 
remanded the claim for a new medical opinion.  Thereafter, 
the clinician who promulgated the August 2005 VA medical 
opinion concluded that the veteran had a diagnosis of 
Wegener's granulomatosis, but that this diagnosis was not 
made until at least 1999.  Further, the clinician stated that 
there were no adequate written records to support the 
existence of this disease during service or preceding entry 
into the service, and no indication that it was caused by or 
aggravated by his military service.  Thus, the clinician 
opined that it was not at all likely that this disease was 
caused by or aggravated by military service, or had its 
origins in military service.  

Regarding the contention that the Wegener's granulomatosis 
was caused by Epstein-Barr virus infection and viral 
encephalopathy, the August 2005 VA clinician noted that 
review of the previous evaluations in 2003 reflect that the 
veteran brought Internet downloaded information which 
indicated such a correlation.  However, the clinician stated 
that, at this point, the current medical literature supported 
Wegener's granulomatosis as being an idiopathic disease.  
Moreover, the clinician stated that there was no scientific, 
medical or research evidence to indicate the Wegener's 
granulomatosis was caused by Epstein-Barr viral infection or 
viral encephalopathy or that there was any causal 
relationship.  Thus, it was not at all likely that the 
Epstein-Barr virus infection and viral encephalopathy caused 
the Wegener's granulomatosis.

As the August 2005 VA medical opinion was based upon a 
thorough review of the veteran's claims folder, to include 
all prior medical evaluations and opinions regarding his 
Wegener's granulomatosis, the Board finds that it is entitled 
to the most weight regarding the etiology of this disability.  
For the reasons detailed above, this opinion is against 
finding that the disability is directly related to the 
veteran's active service.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim, and 
it must be denied.

III.  Secondary Service Connection

In addition to the rules of direct service connection 
summarized above, service connection may also be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

As part of the April 2005 remand, the Board directed that a 
medical opinion be obtained which addressed whether the 
veteran's rhinitis and/or Wegener's granulomatosis was caused 
or aggravated by his service-connected bronchial asthma.

With respect to the veteran's rhinitis, the August 2005 VA 
medical opinion noted that the condition was related in part 
to reactive airway disease.  Therefore, the clinician 
determined it was unlikely that (not at all likely) it was 
caused or aggravated by bronchial asthma.  However, it was 
noted that bronchial asthma was likely in patients with 
reactive airway problems.  

In regard to the Wegener's granulomatosis, the VA medical 
onion also found that it was not likely this condition was 
caused or aggravated by the veteran's bronchial asthma as it 
was an idiopathic disease, and that there was no causal 
relationship between bronchial asthma and Wegener's 
granulomatosis.  Thus, it was not at all likely that the 
Wegener's granulomatosis was caused or aggravated by the 
veteran's bronchial asthma.  However, it was noted that 
Wegener's granulomatosis did affect the lower airways, and 
that the veteran's pulmonary symptoms might indicate 
involvement of the lower airways with Wegener's 
granulomatosis.  Nevertheless, there was no relationship 
between this and his military service.

No competent medical opinion is of record which refutes the 
conclusions contained in the August 2005 VA medical opinion.  
Therefore, the Board finds that the preponderance of the 
evidence is also against the establishment of service 
connection for the claimed disabilities on a secondary basis.

In conclusion, for the reasons detailed above, the Board 
finds that service connection is not warranted for chronic 
rhinitis and/or Wegener's granulomatosis on either a direct 
or secondary basis.  Accordingly, the benefit sought on 
appeal must be denied.


ORDER

Entitlement to service connection for chronic bacterial 
rhinitis is denied.

Entitlement to service connection for Wegener's 
granulomatosis is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


